Citation Nr: 0202541	
Decision Date: 03/19/02    Archive Date: 03/25/02

DOCKET NO.  94-13 968	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for a burn scar on the 
right hand, currently evaluated as noncompensably disabling.

(The issue of whether various decisions of the Board of 
Veterans' Appeals (Board), which denied entitlement to a 
compensable rating for the residuals of a burn scar of the 
right hand, should be revised or reversed on the grounds of 
clear and unmistakable error (CUE) is the subject of a 
separate decision of the Board.)


REPRESENTATION

Appellant represented by:	Robert P. Walsh, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant, his spouse and his son.


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from January 1948 to 
January 1952, including combat service during the Korean 
Conflict, and his decorations include the Purple Heart Medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 1993 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, that denied the veteran's claim for a compensable 
evaluation for his service-connected burn scar on the right 
hand.  The veteran perfected a timely appeal of this 
determination to the Board.  

In August 1996, the veteran his spouse and his son, 
accompanied by his former representative, presented testimony 
to the undersigned Board Member.  Thereafter, in October 1996 
and September 1998, the Board remanded this matter to the RO 
for further development.  Further, the claims folder reflects 
that the veteran was scheduled to testify at a second Board 
hearing in April 2000; however, at the veteran's request, the 
hearing was canceled.  

In a September 2000 decision, the Board denied the veteran's 
claim seeking a compensable rating for his service-connected 
burn scar of the right hand.  The veteran appealed the 
Board's determination to the United States Court of Appeals 
for Veterans Claims (Court).  In a September 2001 order, the 
Court granted the parties' joint motion for remand, vacating 
the Board's decision remanding this case for compliance with 
the terms of the joint motion.

In his November 1993 Substantive Appeal, the veteran asserted 
entitlement to a compensable rating, retroactive to 1951, for 
his service-connected burn scar of the right hand.  In light 
of this decision, in which the Board finds that the residuals 
of the veteran's service-connected burn scar of the right 
hand warrant 10 percent evaluation for dermatitis, the RO 
must adjudicate his earlier effective date claim.  Further, 
as the Board noted in the September 2000 decision, in a March 
1996 letter, the veteran appeared to raise a claim seeking 
entitlement to nonservice connected pension benefits.  Both 
of these claims are referred to the RO for appropriate 
action.

In addition, in January 2002 written argument, the veteran's 
attorney asserted entitlement to numerous other VA benefits.  
In this regard, the Board observes that he maintained that 
the veteran was entitled to VA compensation benefits pursuant 
to 38 U.S.C.A. § 1151 for "increased pain and loss of 
strength in his right hand and right wrist" as a result of 
surgical treatment that was performed in 1978 at the 
Department of Veterans Affairs Allen Park, Michigan, VA 
Medical Center.  He also asserted a claim of entitlement to 
service connection for his left upper extremity disability as 
secondary to the veteran's service-connected residuals of a 
burn scar of the right hand.  Further, citing his combat 
service during the Korean Conflict, the veteran sought 
service connection for post-traumatic stress disorder (PTSD).  
In addition, he contended that service connection was 
warranted for the residuals of cold injuries to his feet as a 
consequence of his service in Korea.  The veteran also sought 
service connection for "chronic sleep disturbance due to 
chronic pain and PTSD."  Finally, the veteran sought 
entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU), 
and asserted that entitlement to this benefit was warranted 
on an extraschedular basis, retroactive to 1952.  Because 
these arguments were submitted directly to the Board, to date 
the RO has not had the opportunity to adjudicate them and 
they are referred to the RO for appropriate consideration.

Finally, in February 2002, the Board granted the veteran's 
motion to have his case advanced on the Board's docket.  That 
same month, the veteran submitted pertinent evidence to the 
Board accompanied by a waiver of RO consideration.  This 
evidence will be considered by the Board in connection with 
the instant appeal.

The Board's decision on the veteran's claim for a compensable 
rating for the residuals of a burn scar of the right hand is 
set forth below; because he has expressed disagreement with 
the RO's October 1993 decision denying service connection for 
a skin condition (other than the one affecting his right 
hand), this issue will be addressed in the remand section of 
this decision.


FINDINGS OF FACT

1.  All identified relevant evidence necessary for 
disposition of the appeal has been obtained.

2.  The veteran's service-connected burn scar on the right 
hand is manifested by faint scarring about the dorsum of the 
hand and is characterized as no more than a second-degree in 
nature.

3.  The preponderance of the evidence shows that he does not 
have orthopedic impairment of right hand, to include muscle 
damage, as a residual burn injury of the right hand.

4.  Resolving all reasonable doubt in the veteran's favor, 
his right hand dermatitis is related to his the service-
connected burn scar.

5.  The preponderance of the evidence shows that the 
veteran's neurological impairment of the right hand is not 
related to his in-service burn injury and is not a residual 
of his service-connected burn scar.


CONCLUSION OF LAW

The criteria for a 10 percent evaluation for dermatitis, as a 
residual of the veteran's service-connected burn scar on the 
right hand, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 4.1, 4.3, 4.14, 
4.118, Diagnostic Codes 7801, 7802, 7806 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Background

As discussed in greater detail in the accompanying decision 
denying the veteran's claim that earlier Board decisions were 
clearly and unmistakably erroneous, the service medical 
records indicate that the veteran was diagnosed as having 
second to third-degree burns on his right hand in March 1951 
due to a gasoline explosion.  Following several weeks of 
treatment for this injury, the veteran was returned to full 
duty in April 1951.  In addition, the service medical records 
do not show that the veteran suffered nerve damage as a 
consequence of the March 1951 accident.  The service entries 
also reflect that shortly after the accident, right hand 
motion was found to be normal and that a skin graft was not 
necessary.

The claims folder also discloses that, shortly subsequent to 
his separation from service, the veteran sustained a left 
wrist injury due to an automobile accident; a November 1952 
VA hospitalization report reflects that he was diagnosed as 
having fracture of the left humerus, operated and improved; 
and radial nerve palsy left, treated and improved.  In 
November 1959, the veteran filed a formal claim seeking 
service connection for the residuals of a burn scar of the 
right hand, and in March 1960 he was afforded a VA 
neurological examination.  In pertinent part, the examination 
revealed that the veteran had a pigmented burn scar on the 
dorsum of his right hand.  The examiner reported that there 
was no contracture, limitation of motion, or loss of strength 
and he diagnosed the veteran as having a burn scar of the 
right hand.  

Based on the service medical records and the findings 
contained in the March 1960 VA examination report, in an 
April 7, 1960, rating decision, the RO granted service 
connection for a second degree burn scar on the right hand 
and assigned a noncompensable evaluation, effective November 
18, 1959.  

The veteran appealed, asserting that the disability was 
productive of pain and a constant burning sensation; he also 
reported having difficulty gripping and holding objects.  In 
support, the veteran submitted an August 1960 report prepared 
by his private treating physician, Dr. Watson A. Young, who 
indicated that he began treating the veteran earlier that 
month for complaints of pain in the dorsum of the right hand 
and decreased grip strength.  Dr. Young stated that a 
physical examination revealed that the veteran had well-
healed, scarred skin over the dorsum of the right hand that 
exhibited no obviously serious pathology other than an 
"infected (fungus)" middle finger nail that had dropped off 
on several occasions.  The examiner reported that the 
veteran's right hand grip strength "appeared to be good and 
adequate for the usual activities of employment and 
recreation."  Dr. Young added that the circulation in the 
right hand also appeared adequate but cautioned that it might 
be compromised by scarring secondary to the burns sustained 
in 1952.  Dr. Young concluded that he was unable to 
demonstrate any pathology other than the scarring effect of a 
severe burn that might be causing a decreased blood supply to 
the hand and resulting pain and weakness.

In addition, in an August 1961 private medical report, Dr. 
Joseph L. Posch stated that an examination disclosed that the 
veteran had multiple areas of "old burn" on the dorsal 
aspect of the right hand that had "healed satisfactorily."  
He also reported that the veteran's grip strength in his 
right hand was greater than that in his left.  At the 
conclusion of his report, Dr. Posch observed that the 
veteran's burn scars were not severe enough to require skin 
grafting during service and that the examination revealed no 
objective signs of a disability; however, he noted that the 
veteran reported subjective complaints of pain and weakness.

In October 1961, the veteran appeared at a hearing conducted 
in Washington, DC, before three Members of the Board.  At the 
hearing, he testified that he had been placed on a light duty 
profile during service following the right hand injury that 
resulted in the burn scar and reported that he had right hand 
pain and weakness, especially on physical activity, and 
likened it to toothache pain; he also complained of having 
decreased right hand grip strength.  The veteran stated that 
he treated the condition with pain medications.  Further, he 
testified that one of his fingernails repeatedly fell off.

In a November 1961 decision, after considering the in-service 
and post-service evidence discussed above, the Board denied 
the veteran's claim for a compensable rating.  Thereafter, in 
a November 1962 statement, the veteran reported that he was 
forced to terminate his studies at a trade school due to, 
among other things, "financial embarrassment beyond 
control."

A March 1964 report prepared by Dr. Young reflects that 
veteran continued to complain of pain and disability, which 
he attributed to a "fibrosis of tendons and subcutaneous 
tissues therein being reduced to fibrous stands which causes 
him some pain and difficulty upon movement."  Moreover, he 
reported that despite the lack of "obvious pathology," 
there was no other explanation to "account" for "this 
severe pain other than the after-effects of the severe 
burns."  Thereafter, he opined, "I think that one could 
consider that this patient has a severe Tenosynovitis and 
fibrosis of tissues surrounding the joints, bones, ligaments, 
and vessels of his hand with some impaired circulation and 
possible neurological damage therein secondary to the burns 
incurred [in service]."

The report of a June 1964 VA neurological examination shows 
that the veteran complained that his chronic right hand pain 
had worsened and that he described it as "cramp like."  In 
addition, he again likened it to toothache pain and stated 
that he also suffered from numbness and weakness.  An 
examination of the veteran's right upper extremity revealed 
that he had normal strength in all muscle groups; the sensory 
examination was also normal and the physician diagnosed the 
veteran as having a burn scar of the right hand with no 
neurological residual or disability.  The examiner indicated 
that the dorsum of the veteran's right hand and fingers 
(other than the thumb) represented a rough five by six inch 
area of "flat, glazed and hyperpigmented scar tissue."  In 
addition, he stated the scar tissue was freely movable and 
that "no pain appeared to be inflicted throughout the 
handling thereof."  He added that other than the above-
described skin scars, there was no limitation of motion or 
evidence of neurological or circulatory dysfunction and 
diagnosed him as having a second-degree burn scar of the 
right hand with no neurological residual or functional 
disability.

Based on the findings contained in the June 1964 VA 
examinations, in July 1964, the RO confirmed and continued 
the noncompensable evaluation for the veteran's service-
connected burn scar of the right hand.  The veteran did not 
appeal, but in 
February 1970 filed another claim seeking an increased 
rating; in support, he submitted a report dated that same 
month prepared by Dr. Young.  The physician stated that the 
veteran continued to suffer from right hand pain and 
disability since sustaining the in-service injury due to a 
fibrosis of the tendons and subcutaneous tissues, which he 
indicated were reduced to fibrous strands that caused him 
some pain and difficulty upon movement.  In addition, he 
reaffirmed his opinion that the veteran's symptoms stemmed 
from the in-service burn and that he suffered from severe 
Tenosynovitis and fibrosis of the tissues surrounding the 
joints, bones, ligaments and vessels of the hand, with some 
impaired circulation, as well as possible residual 
neurological damage.

A May 1970 VA neurological examination report reflects the 
veteran's complaints of numbness, aching, burning, weakness 
and disturbance of his right hand since the in-service 
injury.  The examination disclosed that all muscle groups in 
the right hand and arm had normal strength; a sensory 
examination was also normal.  The diagnosis was burn, right 
hand, with no neurological injury.

In a June 1970 rating decision, the RO denied the veteran's 
claim for a compensable rating.  The veteran appealed; 
however, in a December 1970 decision, the Board again denied 
his claim on the basis that the veteran's service-connected 
second-degree burn scar did not approximate one square foot 
in area and that it was not productive of significant 
limitation of function.

A November 1972 outpatient entry shows that the veteran 
complained of pain and episodes of weakness in his right hand 
and that the examiner recommended that he treat the condition 
with Tylenol.  In addition, a February 1973 VA examination 
report, that was conducted by a neurologist and a 
dermatologist, reflects that the veteran reported having 
right hand pain that radiated into his arm as well as 
diminished grip strength.  The examiners indicated that the 
burn on his right hand extended from the veteran's wrist to 
his fingertips, covering an area of approximately 9 by 8 
(centimeters?).  The examination revealed that the back of 
his right hand was hyperpigmented "in a glove-like 
pattern."  The physicians further reported that there was 
"good healing" and no contracture or keloid.  The examiners 
added that the palmar surfaces and nails showed no changes.  
The sole diagnosis was the residuals of a second-degree burn 
scar of the right hand.

The veteran appealed a March 1973 rating decision that 
confirmed and continued the noncompensable rating for this 
disability, citing his continuing "undue" right hand pain.  
In addition, he challenged the diagnosis of a second-degree 
burn scar, arguing that he was diagnosed as having a third-
degree burn scar during service.  Further, at the September 
1973 hearing, the veteran testified that the disability was 
productive of chronic, severe, pain and cramping as well as 
numbness and weakness on use.

In addition, a November 1973 report prepared by Dr. Young 
reflects that the physician reported that his initial and 
subsequent examinations revealed that the veteran had "well-
healed, scarred skin over the dorsum of the right hand with 
atrophy of the muscles and subcutaneous tissues thereunder."  
Dr. Young also stated that the veteran exhibited deficiencies 
on the dorsal surface of his right hand as a consequence of 
the in-service burn and that his treatment during the 
previous twenty years had not resulted in any significant 
improvement "in the utilization and effectiveness of his 
right hand in trying to perform skillful manual tasks."  

Based on its consideration of Dr. Young's August 1960, March 
1964, February 1970 and November 1973 reports as well as the 
VA examination reports and the veteran's statements and 
testimony, in a February 1974 decision, the Board again 
denied the veteran's claim for a compensable evaluation.  In 
doing so, the Board concluded that the veteran's burn scar of 
the right hand was not manifested by a contraction of the 
involved muscles.  In addition, the Board found that although 
the veteran had some loss of grip strength, he had 
essentially normal mobility of the right hand.

Further, an August 1978 VA neuropsychiatric examination 
report reflects that the veteran was diagnosed as having a 
superficial burn of the right hand with minimal residuals.  
In offering this assessment, the physician specifically 
indicated that the veteran had no neurological defects.  

In May 1993, VA received correspondence from the veteran's 
United States Representative (with an attached letter from 
the veteran), which the RO interpreted as an informal claim 
for an increased evaluation for the service-connected burn 
scar on the right hand.  

In an effort to assist the veteran, in June 1993 the RO 
afforded him a VA dermatologic examination.  The report of 
that evaluation shows that the veteran complained of having 
difficulty gripping things with his right hand and of using 
his right elbow; he also reported suffering from numbness in 
the right palm.  Objective findings included lichenification, 
hyperpigmentation and decreased skin lines of the dorsum of 
the right hand in a two inch by two inch area, which he 
opined was consistent with scarring in the area.  In 
addition, the examiner indicated that the veteran had 
moderate scale between the fingers of the right hand and 
notable atrophy of the palm and of the back of the hand.  The 
physician further reported that sensory examination of the 
burnt hand disclosed decreased sensation to pain over the 
fourth and fifth fingers.  As a result of this examination, 
the veteran was diagnosed as having hyperpigmentation and 
chronic dermatitis and scarring of the dorsum of the right 
hand.  Subsequent to offering these diagnoses, the physician 
described the skin condition as disfiguring and indicated 
that it was not productive of nervous manifestations.

In addition, at a VA neurological examination conducted that 
same day, the veteran complained of having right hand 
weakness and pain as well as numbness of the little finger.  
Physical examination of the right upper extremity revealed 
that the veteran had normal range of wrist, thumb, and finger 
motion, and that the median, ulnar, and radial nerves were 
intact.  Further, the veteran had good right thumb and finger 
extension, and his hand grip was found to be good.  Reflexes 
were symmetrical in the right upper extremity including in 
the hand.  The examiner noted that the veteran was seen in 
the past by a hand surgeon who found no objective signs of 
right hand disability.  As a result of this examination, the 
veteran was diagnosed with "[status post] burn [of the] 
right hand with pain syndrome and numbness, history of, which 
veteran injured in service."  The examiner commented that 
right hand pain was of an unclear etiology, and that he could 
not "see how it relates to the burn injury."  In addition, 
he attributed the veteran's neurological impairment to his 
nonservice-connected left radial nerve palsy, which stemmed 
from trauma sustained when fell from a moving vehicle shortly 
after his discharge from active duty; the veteran 
acknowledged that the injury was sustained subsequent to his 
separation from service.

Thereafter, in June 1993, an adjudication officer at the RO 
wrote to the Chief of Administrative Medicine at the Allen 
Park, Michigan, VA Medical Center and requested that he offer 
an opinion as to whether the veteran's right ulnar nerve 
impairment was related to his service-connected burn scar of 
the right hand.  The Chief of the Administrative Medicine 
Section indicated that he had reviewed the veteran's 
pertinent medical history, including the findings contained 
in the June 1993 VA examination reports.  Then, in response 
to the RO's question, he stated, "The alleged pain and 
numbness in not casually related to the service-connected 
burn scar, but is the result of surgical transposition of the 
right ulnar nerve for a nerve palsy."

In addition, as noted in the introduction, in August 1996 the 
veteran testified at a hearing held before the undersigned 
Board Member.  During that hearing, the veteran asserted that 
the current manifestations of the burn scar on the right hand 
included right hand weakness and numbness, decreased grip 
strength, and problems with his right wrist.  The veteran 
reported that these symptoms had been present since the in-
service accident and stated that he treated the condition 
with "pain pills."  In addition, he indicated that, shortly 
subsequent to his discharge, he injured his left arm while 
repairing a car.  The veteran further testified that his 
burns were characterized as both second and third degree 
burns in service.  He reported that a physician (Dr. Young) 
had attributed his current right hand symptoms to service.  
The veteran also testified that he had problems moving his 
wrist, and that he was able to grab things with his right 
hand but had problems holding them.  

At the hearing, the veteran's spouse reported that she had 
known the veteran since the early 1960s and that during that 
time he had complained of right hand pain and weakness.  She 
added that these complaints have been chronic but becoming 
more frequent since that time.  

In October 1996, the Board remanded this claim for further 
development, to include having him undergo a contemporaneous 
VA examination.  In compliance with the Board's instructions, 
in November 1996 he was afforded a VA scars examination.   
During the evaluation, the veteran provided a history of 
suffering from a marked decrease in his ability to use his 
right hand since the in-service burn injury.  He complained 
of having numbness and described his grip as "o.k." but was 
unable to make a "full fist."  The examination revealed 
that the veteran had a "barely perceptible" burn scar about 
the back of the right hand, approximately two centimeters in 
diameter, as well as "questionable faint scarring of the 
skin" in the dorsa of the second, third, and fourth 
metacarpophalangeal (MCP) joints.  The examiner reported that 
the hand appeared normal and to function normally.  The 
veteran's grip was satisfactory, and he was able to make a 
relatively full fist.  Electromyographic (EMG) study of the 
right forearm revealed evidence of ulnar entrapment at the 
elbow.  Radiologic examination of the right hand revealed 
moderate degenerative arthritic changes in the second and 
third MCP joints but was otherwise unremarkable.  The veteran 
was diagnosed with a minimal, remote burn of the right hand; 
entrapment of the right elbow; and mild osteoarthritis of the 
MCP joints of the right hand.  The examiner added that the 
burn scar was, at most, first degree in severity.

In a letter dated in early February 1997, Dr. Everett B. 
Simmons, Jr. reported that the veteran presented in mid-
January 1997 with a history of chronic right hand soreness 
and indicated that the burns sustained in 1951 were of such 
severity that the tendons of his hand were visible.  Physical 
examination revealed a 9.5 by 10-centimeter hyperpigmented 
scar over the dorsum of the right hand, extending two 
centimeters over the metacarpals of digits two through five.  
Dr. Simmons stated that the residual scar was minimally a 
second-degree burn scar and referred the veteran for a 
neurologic examination, which was conducted in February 1997 
by Dr. David L. Gaston.

In a February 1997 letter to Dr. Simmons, Dr. Gaston noted 
the veteran's history of sustaining a right hand burn in 
service as well as his complaints of pain since that time.  
He indicated that the veteran reported having associated 
numbness, paresthesia, and decreased mobility related to the 
right hand pain, and that cold weather and use increased pain 
in the dorsum of the hand.  Motor examination revealed a 
decreased right hand grip and normal contraction of the 
abductor pollicis brevis and first interosseus.  Sensory 
testing showed decreased vibratory sensation in both elbows, 
and pinprick sensation was decreased in the dorsum of the 
right hand.  Dr. Gaston diagnosed the veteran as having 
neuritis of the right radial cutaneous nerve secondary to the 
burn injury and recommended that the veteran undergo an EMG 
study, which he conducted the next day.  The February 1997 
EMG report reflects diagnoses of multiple mononeuropathies 
bilaterally, and compressive type right ulnar neuropathy with 
secondary axonal degeneration.  

In February 1998, the veteran was afforded another VA 
examination.  During the evaluation, he reiterated his 
history of having sustained an in-service burn to his right 
hand and complained of having pain and a burning sensation in 
his right hand; he also reported suffering from reduced grip 
strength.  The examination revealed that he had a dark 
discoloration of the skin over the dorsum measuring 
approximately 9 centimeters by 9.5 centimeters in diameter, 
with a only a few "specks" of depigmentation over the 
dorsum.  There was no "significant" scar formation and the 
skin was freely mobile, with all tendons intact and gliding 
smoothly.  Sensation to pinprick and light touch was present 
and there was no atrophy of the hand muscles.  The examiner 
described the veteran's grip strength as good and diagnosed 
him as status post burn scar of the right hand.  Subsequent 
to offering his diagnosis, the physician commented that the 
veteran's burn scar was primarily first degree in severity 
with only a "minor area of second-degree nature."  
Thereafter, he stated that there was no cutaneous numbness of 
the burn area.

When this matter was again before the Board in September 
1998, it was again remanded to the RO for further development 
and adjudication.  In compliance with the Board's 
instructions, in January 1999 the veteran was afforded VA 
neurological and dermatologic examinations.  The VA 
neurological examination report reflects that the veteran 
complained of suffering from numbness in digits four and five 
in the right hand since burning that hand in 1951.  The 
examination revealed 40 percent weakness in flexion and 
extension of the right wrist, and 60 percent weakness in all 
movements of the fingers.  Sensory examination disclosed a 
peripheral loss of all sensation in all extremities.  The 
physician diagnosed the veteran as having polyneuropathy and 
status post decompression, right ulnar nerve.  Subsequent to 
offering these impressions, he reported that he had reviewed 
the claims folder, including the EMG report, and opined that 
there was no evidence that the veteran's burn of his right 
hand was a causal factor in the development of his ulnar 
neuropathy.  

During a VA scars examination performed that same day, the 
veteran presented with complaints of right hand numbness, 
especially of the ring and little finger.  The veteran also 
reported having pain on the inner side of the right arm as 
well as weakness.  In addition, he indicated that he was 
unable to hold anything or pick up anything heavy.  He 
reiterated the history of the 1951 accident and the 1979 
right elbow surgery.  Physical examination of the right hand 
revealed dark coloration of the skin over the dorsum of the 
hand, to include the fingers.  In addition, the skin was 
subtle, without any thickening or adhesions.  Further, there 
was no tenderness, sensation was normal, and finger movements 
(including the little and ring fingers) were full.  Power was 
satisfactory and grip strength was strong.  Radial pulse was 
palpable.  As a result of this examination, the veteran was 
diagnosed as status post ulnar nerve surgery behind the elbow 
and residual of a burn scar about the dorsum of the right 
hand.  The examiner, who reviewed the claims folder, 
indicated that as there was no evidence of a burn scar on the 
right elbow or forearm area (but only on the dorsum of the 
hand), the veteran's right arm complaints were definitely not 
due to the burn scar.

Further, in January 2000, the veteran submitted a report 
dated that same month prepared by Dr. Young.  At the outset 
of his report, Dr. Young noted that he had reviewed the 
veteran's pertinent in-service and post-service medical 
records and indicated that he treated him from 1953 until his 
retirement in 1980.  Dr. Young essentially stated that, since 
service, the veteran has continued to suffer from "disabling 
and dysfunctional symptoms" of pain, numbness, burning, and 
stiffness in his right hand that was caused by the burns 
sustained in 1951.  He also noted that he reviewed Dr. 
Gaston's evaluation and indicated that EMG findings confirmed 
and corroborated clinical findings regarding ulnar nerve 
deficiency in the dorsum of the right hand years after the 
injury.  Dr. Young concluded that the veteran's burns 
destroyed and pathologically altered the peripheral ulnar 
nerve's sensory functions and permanently produced sensory 
changes and irritations that chronically and actively produce 
pain, discomfort, and functional weakness in the muscles, 
tendons, and ligaments.

Thereafter, as noted in the introduction, in a September 2000 
decision, the Board denied the veteran's claim for a 
compensable rating for the residuals of his burn scar of the 
right hand.  The veteran appealed to the Court; although he 
initially opposed the Secretary's motion to remand this 
matter in light of the recent enactment of the Veterans 
Claims Assistance Act of 2000, the parties subsequently filed 
a joint motion for that relief, which the Court endorsed in a 
September 2001 order.

In addition, as also noted in the introduction, in February 
2002, the veteran submitted an October 2001 report prepared 
by a private orthopedic surgeon, Dr. Earl S. Rhind, which was 
accompanied by the veteran's waiver of RO consideration.  At 
the outset of his report, Dr. Rhind discussed in detail his 
review the veteran's pertinent medical records.  He reported 
that, based on his examination, he agreed with the prior 
examiners who had been unable to identify a 
"palpable/visible" reason to explain the veteran's 
continued right hand pain; however, he stated, "That is, 
sometimes, what happens when things hurt."  Dr. Rhind 
explained that post-traumatic pain "may or may not" be 
associated with numbness, atrophy, weakness or any other 
subjective or objective finding.  He added that the veteran 
demonstrated "credible weakness" of the right hand on Jamar 
grip strength testing, which he indicated measured grip 
strength in three different patterns; he indicated that 
unlike the veteran's findings, the expected results would 
show a bell-shaped distribution.

Dr. Rhind noted that the veteran was diagnosed in service as 
having a third-degree burn and indicated that it was 
plausible for such a burn to heal with no major cicatrix.  In 
addition, he pointed out that the veteran right hand was 
noted to be weak just a few weeks after the April 1951 injury 
and observed that the veteran continued to complain of right 
hand weakness, as evidenced by his decreased grip strength.  
Dr. Rhind acknowledged that cases such as the one involving 
the veteran were difficult to reconstruct; however, he stated 
that, in his professional opinion, the veteran's right hand 
pain was credible and directly related to the in-service 
injury.

Finally, in numerous statements as well as in written 
argument submitted by his attorney on his behalf, the veteran 
asserts several grounds of entitlement to a compensable 
evaluation.  He argues that the disability has worsened.  
Further, citing the Court's holding in Esteban v. Brown, 6 
Vet. App. 259 (1994), the veteran contends that he should be 
separately compensated for his neurological, orthopedic and 
skin impairment.  With regard to the third aspect, the 
veteran maintains that VA compensation is warranted for skin 
problems related to the service-connected burn scar, 
including the "chronic loss of nail, right middle finger 
with repeated ulcerations."  In addition, he points to the 
recent decision of the United States Court of Appeals for the 
Federal Circuit in Roberson v. Principi, 251 F.3d 1378 (Fed. 
Cir. 2001) for the proposition that a total rating was 
warranted for this condition.  Further, he maintained that 
the RO's September 1978 decision was clearly and unmistakably 
erroneous in denying entitlement to a compensable rating on 
the basis that the burn was second degree in nature and not 
establishing entitlement to compensation for the neurological 
and skin manifestations of the disability.  Finally, the 
Board observes that, in written argument the veteran's 
attorney strenuously argued against having this appeal 
remanded to the RO and instead repeatedly requested that the 
Board decide his claim.

Analysis

The Board is satisfied that all relevant facts have been 
properly developed and no further assistance to the veteran 
is required in order to comply with the duty to assist.  See 
Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001), 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  In this regard, the Board notes that the 
Board remanded this case in October 1996 and in September 
1998 for further development and that, as a result, during 
the course of this appeal the veteran was afforded six 
relevant VA examinations.  In addition, the record includes 
voluminous pertinent private medical reports that the veteran 
submitted in support of this claim, including the October 
2001 report prepared by Dr. Rhind that the Board will 
consider in light of the veteran's waiver of RO 
consideration.  Further, in August 1996, the veteran, his 
spouse and his son, accompanied by his former representative, 
offered testimony at a hearing conducted before the 
undersigned Member of the Board.  Moreover, the Board's 
issuance of a decision in this case is consistent with the 
veteran's strongly expressed desire to have the Board 
readjudicate this claim without remanding it to the RO.  
Finally, in this decision, the Board agrees with the veteran 
that a compensable evaluation for dermatitis is warranted as 
a manifestation of his service-connected burn scar of the 
right hand.  The Board will therefore proceed with the 
consideration of this case.

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  See 38 U.S.C.A. 
§ 1155; 38 C.F.R. Part 4.  When a question arises as to which 
of two ratings apply under a particular diagnostic code, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  See 38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  See 
38 C.F.R. § 4.3.  The veteran's entire history is reviewed 
when making disability evaluations.  See 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1995).  
However, the current level of disability is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Further, when evaluating joint disabilities rated on the 
basis of limitation of motion, VA may consider granting a 
higher rating in cases in which functional loss due to pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  In addition, 
as pointed out by the veteran's attorney, VA must consider 
whether the service-connected residuals of a burn scar of the 
right hand warrant separate ratings for orthopedic, 
dermatological and neurological impairment.  See Esteban v. 
Brown, 6 Vet. App. at 261 (permitting separate evaluations 
for separate problems arising from the same injury if they do 
not constitute the same disability or same manifestation 
under 38 C.F.R. § 4.14).  

In addition, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  See Butts v. Brown, 5 
Vet. App. 532, 538 (1993).  One diagnostic code may be more 
appropriate than another based on such factors as the 
veteran's relevant medical history, his current diagnosis, 
and demonstrated symptomatology.  Any change in diagnostic 
code by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

Further, the Board is charged with the duty to assess the 
credibility and weight given to evidence.  Wensch v. 
Principi, 15 Vet. App. 362, 367 (2001); Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Indeed, the Court has declared 
that in adjudicating a claim, the Board has the 
responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 
488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 
(1992).  In doing so, the Board is free to favor one medical 
opinion over another, provided it offers an adequate basis 
for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  In this regard, 
the Board notes that the Federal Circuit and the Court have 
both specifically rejected the "treating physician rule."  
See White v. Principi, 243 F.3d 1378 (Fed. Cir. 2001); 
Guerrieri v. Brown, 4 Vet. App. 467 (1993).  Instead, in 
Guerrieri, the Court offered guidance on the assessment of 
the probative value of medical opinion evidence.  The Court 
instructed that it should be based on the medical expert's 
personal examination of the patient, the physician's 
knowledge and skill in analyzing the data, and the medical 
opinion that the physician reaches.  Id. at 470-71.  

A.  Orthopedic impairment

After a careful review of the record, the Board finds that a 
separate evaluation for orthopedic impairment is not 
warranted.  In reaching this conclusion, the Board observes 
that no orthopedic condition, including muscle impairment, 
was noted during service or for many years thereafter.  
Indeed, the physician who conducted the March 1960 VA 
examination indicated that there was no contracture, 
limitation of motion or loss of strength in the veteran's 
right hand.  Similarly, in his August 1960 report, Dr. Young 
stated that his examination disclosed no obvious orthopedic 
pathology.  In doing so, he indicated that the veteran had 
good grip strength.  Further, Dr. Posch commented in his 
August 1961 report that his examination revealed no objective 
sign of right hand disability.  In fact, Dr. Posch stated 
that the veteran had good flexion and extension of each of 
his fingers and described his grip strength as excellent.

Similarly, in his March 1964 report, Dr. Young again 
indicated that the veteran had a lack of obvious right hand 
pathology and that he was unable to explain the veteran's 
subjective complaints of right hand pain.  Indeed, he 
suggested that the veteran be evaluated by an orthopedist.  A 
VA examination conducted that June revealed that he had 
normal strength in all muscle groups.  Further, although in 
his February 1970 report Dr. Young diagnosed the veteran as 
having some muscle damage that he attributed to the in-
service burn injury, the physician who performed the May 1970 
VA neurological examination reported that, on examination, 
the veteran exhibited normal muscle strength in all muscle 
groups in his right hand.  In addition, although Dr. Young, 
in his November 1973 report indicated that the veteran had 
some atrophy of the muscles in his right hand that was 
related to the in-service burn injury, the physician who 
performed the June 1993 VA neurological examination reported 
that the veteran had normal range of motion of his right 
wrist, thumb and fingers.  Moreover, that physician stated 
that the examination revealed that there was no evidence of 
orthopedic impairment of the right hand.  Further, with 
regard to the veteran's right hand pain, he commented that it 
was of unclear etiology but that he "could not see how it 
was related to the burn injury."  This same conclusion was 
reached by the Chief of the Administrative Section at the 
Allen Park, Michigan, VA Medical Center, who in a June 1993 
statement, opined that the veteran's alleged pain and 
numbness was not casually related to the service-connected 
burn scar.

The more recent evidence further supports the Board's 
finding.  In this regard, the Board notes this same finding 
was reported by the physician who conducted the November 1996 
VA scars examination, who stated that the veteran's hand 
appeared to function normally.  Moreover, neither Dr. Simmons 
nor Dr. Gaston, in their February 1997 statements, diagnosed 
the veteran as having orthopedic impairment due to the in-
service burn injury.  Further, the February 1998 VA examiner 
reported that there was no atrophy of the veteran's right 
hand muscles and described his grip strength as good.  
Similarly, the dermatologist who performed the January 1999 
VA scars examination stated that the veteran had full range 
of motion of the fingers of his right hand and characterized 
his grip strength as strong.  

In reaching this determination, the Board acknowledges that, 
in his January 2000 report, Dr. Young opined that the veteran 
had orthopedic impairment, including muscle damage, that 
stemmed from the in-service injury, and that Dr. Rhind 
commented in his October 2001 report that the veteran's 
complaints of right hand pain were related to the in-service 
burn injury.  However, Dr. Young, who retired in 1980 and 
thus presumably has not examined the veteran for 
approximately two decades (indeed, he did not indicate doing 
so in his January 2000 report), offered very different 
impressions in his prior reports.  Moreover, the suggestion 
in his March 1964 report that the veteran be afforded an 
orthopedic consultation suggests, at a minimum, that Dr. 
Young does not have specialized knowledge in this field.  In 
light of the foregoing, the Board finds that the impressions 
offered by Dr. Young in his earlier reports are more 
probative on the question of whether the veteran has 
orthopedic impairment that is attributable to the in-service 
burn injury.  

Similarly, although Dr. Rhind opined that there was a nexus 
between the veteran's right hand pain and the in-service burn 
injury, he did not provide a clear rationale for the 
connection.  Instead, he conceded that he too was unable to 
identify any "palpable/visible" explanation for the 
veteran's continued right hand pain.  Further, while noting 
that it is not always accompanined by objective pathology, he 
simply opined that the veteran's complaints of right hand 
pain were credible and thereafter commented that "that was 
what happened sometimes when things hurt."  

In sum, the medical evidence shows that, since the 1950s, the 
veteran repeatedly presented to numerous private and VA 
physician with similar orthopedic complaints and the clear 
majority of these examiners consistently ruled out that he 
had any orthopedic impairment due to the in-service burn 
injury.  Moreover, many of these assessments were offered by 
physicians who by their training had specialized knowledge, 
e.g., the Chief of the Administrative Medicine Section at the 
Allen Park, Michigan, VA Medical Center as well as almost all 
of the numerous neurologists that evaluated the veteran's 
condition.  Because of their expertise, their physical 
examination of the veteran and their review of his pertinent 
medical history, the Board finds these opinions to be 
particularly probative.  Further, although Dr. Young, and 
implicitly Dr. Rhind, opined that the veteran has some 
residual muscle impairment, these assessments are clearly 
contradicted by the contemporaneous medical findings that 
repeatedly ruled out such a finding.  

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a showing that the 
veteran suffers from orthopedic impairment that is related to 
his service-connected residuals of a burn scar of the right 
hand.  Thus, a separate compensable rating for this condition 
is not warranted.

B.  Skin impairment

The Board notes that the veteran's burn scar on the right 
hand is rated under 38 C.F.R. § 4.118, Diagnostic Code 7802 
(2001), for scars from second degree burns.  A compensable 
rating of 10 percent under this code is warranted for second 
degree burn scars covering an area or areas approximating one 
square foot (0.1 meters (m.) squared).  Because the veteran's 
burn scar on the right hand has been described at most as 
being 9.5 centimeters by 10 centimeters, the Board must 
conclude that the criteria for a compensable evaluation under 
that diagnostic code have not been met.  In reaching this 
determination, the Board observes that neither the veteran 
nor his attorney has argued that the burn scar on the right 
hand is one square foot.  

In addition, although the veteran argues that he should be 
rated under Diagnostic Code 7801 for residuals of third-
degree burn, the Board points out that service connection is 
not in effect for that condition.  Moreover, although in 
support of this argument the veteran goes as far as 
challenging the RO's September 1978 rating action that denied 
entitlement to a compensable evaluation for "second-degree 
burn scars," the post-service medical evidence does not 
reflect that he has been diagnosed as having a third-degree 
burn scar.  Indeed, the current medical evidence shows that 
the scar is now evaluated as a first degree or "at best" 
second degree in nature.  Indeed, the physician who performed 
the November 1996 VA scars examination characterized the burn 
scar as "at most," first degree in severity.  Similarly, in 
his February 1997 report, the veteran's private physician, 
Dr. Simmons, described the scar as "minimally a second-
degree burn scar."  These characterizations are also 
consistent with the one offered by the examiner who conducted 
the February 1998 examination, who termed it as primarily 
first degree in severity with only "a minor area of second-
degree nature."  Moreover, no physician, either private or 
VA, commented otherwise on the nature of the burn scar.  As 
such, a compensable rating under that code is not warranted.  

As discussed above, however, the veteran has cited to other 
skin pathology as warranting a compensable rating.  Following 
a careful review of the record, the Board agrees, and finds 
that the veteran's skin pathology is most appropriately 
evaluated under Diagnostic Code 7806.  38 C.F.R. § 4.118 
(2001).  Under that diagnostic code, a noncompensable rating 
is warranted where the disability is productive of slight, if 
any, exfoliation, exudation, or itching, provided the 
condition is on a nonexposed area or small surface.  A 10 
percent evaluation is warranted where the skin disability is 
productive of exfoliation, exudation or itching involving an 
exposed surface or extensive area.  A 30 percent rating 
requires that the disability be manifested by exudation or 
constant itching, extensive lesions, or marked disfigurement.  
A 50 percent evaluation requires ulceration or extensive 
exfoliation or crusting, and systemic or nervous 
manifestations, or an exceptionally repugnant condition.

In his August 1960 report, Dr. Young attributed the veteran's 
fungus of his right middle finger to the in-service burn scar 
and noted the veteran's complaint that it had dropped off on 
several occasions.  Further, the physician who performed the 
June 1993 VA dermatological examination diagnosed the veteran 
as having chronic dermatitis of the right hand and indicated 
that it was consistent with his scar injury.  These medical 
findings are also consistent with the veteran's statements 
and testimony and in the Board's view this impairment 
warrants a 10 percent evaluation under Diagnostic Code 7806 
for exfoliation of an exposed area.  The Board finds, 
however, that a higher rating under this code is not 
warranted because none of the evidence shows that the 
disability is manifested by constant itching, extensive 
lesions, or marked disfigurement; indeed, the veteran does 
not contend otherwise.

C.  Neurological impairment

The veteran has earnestly argued that he is entitled to a 
compensable rating for neurological impairment attributable 
to due to the in-service burn injury.  After a careful review 
of the medical evidence, however, the Board finds that the 
veteran's neurological symptomatology is not related to the 
in-service burn injury.

In reaching this conclusion, the Board observes that in his 
August 1960 report, Dr. Young indicated that the veteran had 
no residual neurological impairment.  This same finding was 
reported by another of the veteran's private physicians, Dr. 
Posch, in his August 1961 report.  Thereafter, in his March 
1964 and February 1970 reports, Dr. Young commented that the 
veteran might have some possible neurological impairment due 
to the in-service injury; however, the Board acknowledges 
that in his January 2000 report Dr. Young, who retired in 
1980 and thus presumably has not examined the veteran for 
approximately two decades, offered a starkly different 
conclusion.  In light of the foregoing, the Board finds that 
the impressions offered by Dr. Young in his earlier reports 
are more probative on the question of whether the veteran' 
has neurological impairment that is attributable to the in-
service burn injury.

The strongest evidence supporting the contention that 
manifestations such as right hand weakness, pain, and 
numbness are related to the burn scar on the right hand (or 
the burn in general) is Dr. Gaston's February 1997 report, in 
which he diagnosed the veteran with neuritis of the right 
radial cutaneous nerve secondary to the burn injury.  The 
Board observes, however, that this diagnosis was apparently 
based on a history given by the veteran, one that included 
that the burn injury was of such severity that tendons in the 
hand were visible (records from Dr. Simmons were presumably 
forwarded to Dr. Gaston), a history not supported by the 
service medical records (as noted, service medical records do 
not reflect that that the burn was of such severity that 
tendons were exposed or that there was any neurologic 
deficit).  In any event, this diagnosis was not rendered 
after a full review of the veteran's claims folder.

By contrast, the Board finds that the opinions offered by 
several VA physicians to be more persuasive because they were 
based on both a physical examination of the veteran as well 
as a review of the claims folder.  In this regard, the Board 
notes that the examiner who conducted the August 1978 VA 
neuropsychiatric examination indicated that the veteran had 
no neurological defects due to the burn of his right hand 
during service.  Further, in response to the RO's specific 
inquiry on this matter, in a June 1993 statement, the Chief 
of the VA Administrative Section at the Allen Park, Michigan, 
VA Medical Center indicated that the veteran did not have 
neurological impairment due to the in-service burn scar.  The 
Board finds most persuasive, however, the opinion offered by 
the examiner who conducted the January 1999 VA neurologic 
examination; he reviewed the entire claims folder and 
essentially opined that that there was no evidence to support 
a finding that the veteran's ulnar neuropathy was related to 
his burn scar on the right hand.  Moreover, the examiner who 
conducted the scar examination that same day also reviewed 
the entire claims folder and offered the same assessment.

In light of the foregoing, the Board finds that the 
preponderance of the evidence is against a showing that the 
veteran suffers from neurological impairment that is related 
to his service-connected residuals of a burn scar of the 
right hand.  Thus, a separate compensable rating for this 
condition is not warranted.

D.  Extraschedular consideration

The above determinations are based on application of 
pertinent provisions of the VA's Schedule for Rating 
Disabilities.  There is also no showing that the veteran's 
right hand dermatitis reflects so exceptional or so unusual a 
disability picture as to warrant the assignment of higher 
evaluation on an extra-schedular basis.  See 38 C.F.R. 
§ 3.321.  There is also no indication that the disability 
results in marked interference with employment (i.e., beyond 
that contemplated in the assigned evaluations).  Further, 
these residuals of a burn scar of the right hand have not 
required any, let alone, frequent periods of hospitalization, 
and have not otherwise rendered impractical the application 
of the regular schedular standards.  In the absence of 
evidence of these factors, the Board is not required to 
remand any of the claims to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown, 
9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 
88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

A 10 percent rating for dermatitis as a residual of the 
veteran's service-connected burn scar is granted, subject to 
the law and regulations governing the payment of VA monetary 
benefits.


REMAND

Upon reflection, a review of the claims folder shows that in 
October 1993, the RO denied service connection for a skin 
disorder (other than the one affecting his right hand), and 
notified the veteran of this determination later that same 
month.  In a statement dated November 1993, the veteran 
challenged the RO's decision and set forth contentions in 
support of a claim of service connection for a skin condition 
of the feet.  Thereafter, after obtaining VA outpatient 
treatment records, in February 1994, the RO confirmed and 
continued the denial of service connection for a skin 
condition.  The Board accepts the November 1993 statement as 
an NOD pursuant to 38 C.F.R. § 20.201 (2001); however, the RO 
has not issued him a Statement of the Case (SOC) with respect 
to this claim.  Under these circumstances, the Board must 
remand this claim to the RO for the issuance of that SOC.  
See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); 
Holland v. Gober, 10 Vet. App. 433, 436 (1997).

In light of the foregoing, the Board is REMANDING this case 
for the following:

The RO must issue the veteran an SOC with 
respect to his claim for service 
connection for a skin condition (other 
than the one affecting his right hand), 
to include notification of the need to 
timely file a substantive appeal to 
perfect his appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	LAWRENCE M. SULLIVAN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 



